                     Case 2:18-cr-00365-JNP-BCW Document 170 Filed 01/31/19 Page 1 of 1

A0442




                                              United States District Court
                                                                             for the                                            7019    IArJ   3l        i   D         l; I t
                                                                        District of Utah
                  UNITED STATES OF AMERICA                                                                                        DlSTi~ICT                          UIAH
                                V.

                        Kingston et al

                                                             ARREST WARRANT
To:        The United States Marshal
           and any authorized law enforcement officer
                                                                                                                  ORIGlf~AL

YOU ARE HEREBY COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay (name of person
to be arrested)      LEV ASLAN DERMAN aka Levon Termendzhyan
who is accused of an offense or violation based on the following document filed with the court:

D       Indictment      [Kl   Superseding Indictment                    D    Information      D       Superseding Information

                        D     Complaint        D       Order of court   D    Violation Notice D       Probation Violation Petition

                        D   Supervised Release Violation Petition
This offense is briefly described as follows:
           Conspiracy to commit mail fraud ; Conspirncy to Commit Money Laundering Offenses ; Conspiracy to Commit
           Money Laundering Offenses ; Money Laundering ;




                                                                                                                                       -
                                                                                                                                       \Onited
                                                                                                                                                 e
                                                                                                                                                 z
                                                                                                                                                 ....,
                                                                                                                                                       ates Code.
                                                                             Clerk of Court
                                                                            Title ofissuing Officer
                                                                                                                                                  ..   ;,r:1·~
                                                                                                                                                  (~-'t:"'"'......
                                                                            January 17, 2019 at Salt Lake City, Utah                              '{•1<
                                                                            Date and Location

By:         Jennifer Stout
            Deputy Clerk


Bail fixed

                                                                           RETURN

 This warrant was received and executed with the arrest of the above-named defendant at



 DATE RECEIVED                NAME AND TITLE OF ARRESTING                    SIGNATURE OF ARRESTING OFFICER
                              OFFICER
                                                                                    ~~.-...-·-------··.... -······
        1j1g/11                 1-·   /{,&RJfl1...


 D?)?l/7/S~
                                       Qf.:)lA..C,V-......

    v
